DETAILED ACTION
Acknowledgements
In the reply, filed August 24, 2021, the applicant amended claims 1-3, 7, 18, and 38.
Currently claims 1-39 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-39 are rejected under 35 U.S.C. 103 as being unpatentable over Gates (CA 2883643 A1) in view of Cavender (U.S. Pub. No. 2011/0011576).
Regarding Claim 1, Gates discloses a method for enabling hydrocarbons to be recovered from a hydrocarbon-bearing formation, the method comprising: 
Determining a first resonant frequency of a geological material in a first portion of the formation; 
Energizing an area comprising the first portion of the formation, using a first set of at least one acoustic resonator (24a, b) positioned in the formation by generating acoustic waves at the predetermined first resonant frequency (Paragraph [0025]) of the geological material in the first portion, wherein the acoustic waves generate standing waves (Paragraph [0033]) within the first portion that increase permeability of, and/or energize hydrocarbons in, the first portion of the formation; 
Ceasing operation of the first set of the at least one acoustic resonator (24a, b) and commencing hydrocarbon production at the first portion of the formation;
Determining a second resonant frequency of a geological material in a second portion of the formation; and 
Commencing energizing at least one additional portion of the formation by beginning to operate a second set (24 a, b) of at least one acoustic resonator (24a, b) positioned in the at least one additional portion.
Gates does not disclose separately and at a different time than energizing the first portion of the formation, commencing energizing at least a second portion of the formation by beginning to operate a second set of at least one acoustic resonator positioned in the at least one second portion at the predetermined second resonant frequency and at a different location than the first set of at least one acoustic resonator, the at least one second portion of the formation being separate from the first portion of the formation. 
Cavender discloses separately and at a different time than energizing the first portion of the formation, commencing energizing at least a second portion of the formation by beginning to operate a second set of at least one acoustic resonator positioned in the at least one second portion at the predetermined second resonant frequency and at a different location than the first set of at least one acoustic resonator, the at least one second portion of the formation being separate from the first portion of the formation (Cavender: Paragraphs: [0100], [0134]: varying frequency over time while other adjacent areas are not being stimulated).
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have varied the method of Gates in the manner disclosed by Cavender in order to allow for determining an optimum frequency for one portion of one formation while a second portion at a different location is undergoing a different phase of operation)
Regarding Claim 2, Gates and Cavender render obvious the method of claim 1, further comprising recovering a hydrocarbon containing fluid (Paragraph 0034]) from the second portion of the formation after energizing the second portion.
Regarding Claim 3, Gates and Cavender render obvious the method of claim 1, further comprising recovering a hydrocarbon containing fluid (Paragraph 0034]) from the second portion of the formation after energizing the second portion.
Regarding Claim 4, Gates and Cavender render obvious the method of claim 2, wherein the hydrocarbon containing fluid (Paragraph 0034]) from is recovered via gravity drainage (Figure 1: 34 t0 22).
Regarding Claim 5, Gates and Cavender render obvious the method of claim 1, wherein the operation of the first set of at least one acoustic resonator (24a, b) positioned in the first portion of the formation is ceased after the area of the pay region is energized.
Regarding Claim 6, Gates and Cavender render obvious the method of claim 5, wherein the first set of at least one acoustic resonator (24a, b) is removed from the formation.
Regarding Claim 7, Gates and Cavender render obvious the method of claim 6, wherein the first set of at least one acoustic resonator (24a, b) is used at least one additional portion of the formation.
Regarding Claim 8, Gates and Cavender render obvious the method of claim 1, wherein at least three portions of the pay region are selectively energized over corresponding periods of time (Figure 5).
Regarding Claim 9, Gates and Cavender render obvious the method of claim 8, wherein at least one portion is selectively energized more than once (Figure 5).
Regarding Claim 10, Gates and Cavender render obvious the method of claim 1, wherein at least one portion of the pay region is energized such that both permeability of the formation is increased, and the hydrocarbon is mobilized for subsequent production (Paragraph [0018]).
Regarding Claim 11, Gates and Cavender render obvious the method of claim 1, wherein the formation comprises any one or more of shale, sandstone, or carbonate rock (Paragraph 0002]).
Regarding Claim 12, Gates and Cavender render obvious the method of claim 11, but does not disclose wherein the formation comprises shale, and wherein increasing permeability in the pay region comprises creating fractures and/or microfractures in the shale using the acoustic standing waves (Paragraph [0033]).
Examiner takes official notice that it is old and well known to include bituminous shale as a candidate for acoustic recovery processes among other forms of bitumen.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have targeted the acoustic process of Gates at a shale formation, which would inherently create fractures in order to function.
Regarding Claim 13, Gates and Cavender render obvious the method of claim 1, wherein the hydrocarbon is recovered from the pay region using at least one wellbore used to position the first and/or second set (24 a, b) of at least one acoustic resonator (24a, b)(Figure 3).
Regarding Claim 13, Gates and Cavender render obvious the method of claim 1, wherein the hydrocarbon is recovered from the pay region using at least one wellbore used to position the first and/or second set (24 a, b) of at least one acoustic resonator (24a, b)(Figure 3).
Regarding Claim 14, Gates and Cavender render obvious the method of claim 1, wherein the first and/or second set (24 a, b) of at least one acoustic resonator (24a, b) is positioned in the pay region via a substantially vertically oriented wellbore (FIgure 1, 2).
Regarding Claim 15, Gates and Cavender render obvious the method of claim 14, wherein the energizing is performed by using a plurality of acoustic resonators (24a, b), adjacently positioned ones of the plurality of acoustic resonators (24a, b) being positioned in a corresponding substantially vertically oriented wellbore (FIgure 1, 2).
Regarding Claim 16, Gates and Cavender render obvious the method of claim 1, wherein the first and/or second set (24 a, b) of at least one acoustic resonator (24a, b) is positioned in the pay region via a substantially horizontally oriented wellbore.
Regarding Claim 17, Gates and Cavender render obvious the method of claim 16, wherein energizing is performed by using a plurality of acoustic resonators (24a, b), oppositely positioned ones of the plurality of acoustic resonators (24a, b) being positioned in a corresponding substantially horizontally oriented wellbore (20).
Regarding Claim 18, Gates and Cavender render obvious the method of claim 1, further comprising: predetermining the resonant frequency of the geological material in at least one of the portions of the pay region.
Regarding Claim 19, Gates and Cavender render obvious the method of claim 18, further comprising: operating the first and/or second set (24 a, b) of at least one acoustic resonator (24a, b) at an additional resonant frequency of a geological material in the formation to achieve the additional resonant frequency.
Regarding Claim 20, Gates and Cavender render obvious the method of claim 1, wherein the first and/or second set (24 a, b) of at least one acoustic resonator (24a, b) is powered by at least one acoustic generator (28) from surface.
Regarding Claim 21, Gates and Cavender render obvious the method of claim 1, wherein a plurality of acoustic resonators (24a, b) are each powered by an acoustic generator (28) from surface.
Regarding Claim 22, Gates and Cavender render obvious the method of claim 20, wherein the first and/or second set (24 a, b) of at least one acoustic generator (28) is coupled to a controller (36).
Regarding Claim 23, Gates and Cavender render obvious the method of claim 18, further comprising selecting the resonant frequency from a plurality of resonant frequencies of the geological material.
Regarding Claim 24, Gates and Cavender render obvious the method of claim 1, further comprising testing at least one experimentally determined resonant frequency in situ prior to generating the standing waves (Paragraph [0033])(102).
Regarding Claim 25, Gates and Cavender render obvious the method of claim 24, wherein a set of a plurality of resonant frequencies is determined based on the in situ testing (102).
Regarding Claim 26, Gates and Cavender render obvious the method of claim 23, wherein at least one resonant frequency of the geological material is determined using a drill core extracted from the formation rock (Paragraph [0009]).
Regarding Claim 27, Gates and Cavender render obvious the method of claim 1, further comprising determining if the resonant frequency has changed in the geological material subsequent to at least some production of a hydrocarbon in the pay region (110).
Regarding Claim 28, Gates and Cavender render obvious the method of claim 2, wherein recovering the hydrocarbon from the pay region comprises applying an oil recovery technique.
Regarding Claim 29, Gates and Cavender render obvious the method of claim 28, wherein the oil recovery technique comprises generating standing waves (Paragraph [0033]) within the pay region to mobilize a heavy oil in the pay region.
Regarding Claim 30, Gates and Cavender render obvious the method of claim 29, wherein the heavy oil is bitumen.
Regarding Claim 31, Gates and Cavender render obvious the method of claim 28, further comprising producing a bitumen containing fluid to surface using a substantially horizontally oriented production well positioned below the first and/or second set (24 a, b) of at least one resonator.
Regarding Claim 32, Gates and Cavender render obvious the method of claim 31, wherein a lower one of a pair of substantially horizontally oriented wellbores (Figure 3: 20) containing a plurality of acoustic resonators (24a, b) is used to produce the bitumen containing fluid to surface.
Regarding Claim 33, Gates and Cavender render obvious the method of claim 28, further comprising injecting solvent (108) into the pay region.
Regarding Claim 34, Gates and Cavender render obvious the method of claim 33, wherein the solvent (108) is injected prior to operating the first and/or second set (24 a, b) of at least one acoustic resonator (24a, b) to mobilize the heavy oil (Figure 5).
Regarding Claim 35, Gates and Cavender render obvious the method of claim 33, wherein the solvent (108) is injected subsequent to operating the at least one acoustic resonator (24a, b) to mobilize the heavy oil (Figure 5).
Regarding Claim 36, Gates and Cavender render obvious the method of claim 33, wherein the solvent (108) is injected during operation of the first and/or second set (24 a, b) of at least one acoustic resonator (24a, b) to mobile the heavy oil.
Regarding Claim 37, Gates and Cavender render obvious the method of claim 28, wherein the oil recovery technique comprises a steam assisted gravity drainage (Figure 1: 34 t0 22) (SAGD) technique (Paragraph [0003]).
Regarding Claim 38, Gates discloses a system for enabling hydrocarbons to be recovered from a hydrocarbon-bearing formation, the system comprising: 
A predetermined first resonant frequency (Paragraph [0025]) of a geological material in a first portion of the formation; 
A first set of at least one acoustic resonator (24a, b) positioned in an area comprising the first portion of the formation, the first set of at least one acoustic resonator (24a, b) configured to energize the area by generating acoustic waves at the predetermined resonant frequency (Paragraph [0025]) of the geological material in the first portion, wherein the acoustic waves generate standing waves (Paragraph [0033]) within the first portion that increase permeability of, and/or energize hydrocarbons in, the first portion of the formation; 
A second set (24 a, b) of at least one acoustic resonator (24a, b) positioned in a second portion of the formation, wherein the second set (24 a, b) of at least one acoustic resonator (24a, b) is configured to commence energizing the second portion after ceasing operation of the first set of the at least one acoustic resonator (24a, b) and commencing hydrocarbon production at the first portion of the formation; and 
At least one acoustic generator (28) coupled to the first and second set (24 a, b)s of acoustic resonators (24a, b).
Gates dies not disclose at least one additional portion of the formation at a different location than the first set of at least one acoustic resonator, wherein the second set of at least one acoustic resonator is configured to separately, at a different time, and a different predetermined resonant frequency than energizing the first portion of the formation commence energizing the at least one additional portion after ceasing operation of the first set of the at least one acoustic resonator.
Cavender discloses separately and at a different time than energizing the first portion of the formation, commencing energizing at least a second portion of the formation by beginning to operate a second set of at least one acoustic resonator positioned in the at least one second portion at the predetermined second resonant frequency and at a different location than the first set of at least one acoustic resonator, the at least one second portion of the formation being separate from the first portion of the formation (Cavender: Paragraphs: [0100], [0134]: varying frequency over time while other adjacent areas are not being stimulated).
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have varied the method of Gates in the manner disclosed by Cavender in order to allow for determining an optimum frequency for one portion of one formation while a second portion at a different location is undergoing a different phase of operation)
Regarding Claim 39, Gates discloses a method for enhanced hydrocarbon recovery from a hydrocarbon- bearing formation, the method comprising: 
Determining resonant frequencies of geological material in first and second portions of the formation; 
Energizing the first portion of the formation using a first acoustic resonator (24a, b) positioned within the formation to generate acoustic waves at the predetermined resonant frequency (Paragraph [0025]) of the geological material in the first portion of the formation, wherein the acoustic waves generate standing waves (Paragraph [0033]) that increase permeability and/or energize hydrocarbons in the first 6 CPST Doc: 271463.1Application No: 16/378,869Docket No: 83862/00644 Amendment Dated: June 22, 2020 Reply to Office Action of: April 30, 2020 portion of the formation; 
Upon reaching a desired permeability and/or energization of the hydrocarbons, ceasing the energizing of the first portion of the formation and commencing a hydrocarbon production operation in the first portion; 
Commencing energizing the second portion of the formation using an acoustic resonator (24a, b) and continuing such energizing until reaching a desired permeability and/or energization of hydrocarbons in the second portion, upon which energizing the second portion is ceased and a production operation is commenced; and 
Repeating the energizing followed by production operation selectively at multiple portions of the formation (Figure 5).
Gates does not disclose separately and at a different time than energizing the first portion of the formation, commencing energizing the second portion of the formation using the first or a second acoustic resonator positioned in the second portion of the formation and continuing such energizing.
Cavender discloses separately and at a different time than energizing the first portion of the formation, commencing energizing at least a second portion of the formation by beginning to operate a second set of at least one acoustic resonator positioned in the at least one second portion at the predetermined second resonant frequency and at a different location than the first set of at least one acoustic resonator, the at least one second portion of the formation being separate from the first portion of the formation (Cavender: Paragraphs: [0100], [0134]: varying frequency over time while other adjacent areas are not being stimulated).
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have varied the method of Gates in the manner disclosed by Cavender in order to allow for determining an optimum frequency for one portion of one formation while a second portion at a different location is undergoing a different phase of operation)

Response to Arguments
Applicant's arguments filed August 24, 2021 have been fully considered. In response to the amendments the examiner respectfully submits a new response in order to address the additional limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679